UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-4922


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CLYDE EDWARD LOVE,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (7:07-cr-00121-F-1)


Submitted:   May 27, 2011                 Decided:   July 13, 2011


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary J. Darrow, LAW OFFICE OF MARY JUDE DARROW, Raleigh, North
Carolina, for Appellant.    George Edward Bell Holding, United
States Attorney, Jennifer P. May-Parker, Assistant United States
Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Clyde Edward Love was indicted on one count of assault

with a dangerous weapon with the intent to do bodily harm, in

violation of 18 U.S.C. § 113(a)(3) (2006) (Count One), and one

count of assault by striking another person, in violation of 18

U.S.C. § 113(a)(4) (2006) (Count Two).                 After a jury trial, Love

was acquitted of Count One and convicted of Count Two.                             Love’s

counsel has filed a brief pursuant to Anders v. California, 386
U.S. 738 (1967), asserting there are no meritorious arguments

for appeal, but raising for the court’s consideration several

issues     at      Love’s   request:      (1)     whether         the    evidence        was

sufficient;        (2) whether   Love’s       right    to    a    speedy        trial    was

violated; (3) whether the sentence was an abuse of discretion;

(4) whether the court erred not instructing the jury on the

theory   of      self-defense    for   Count     Two;       and   (5)     whether       Love

received ineffective assistance of trial counsel and appellate

counsel.        Love filed a pro se supplemental brief amplifying the

claims put forth by counsel and adding several others.                                   The

Government did not file a brief.              Finding no error, we affirm.

              “A     defendant   challenging          the    sufficiency          of     the

evidence      to    support   his   conviction         bears      a     heavy    burden.”

United States v. Beidler, 110 F.3d 1064, 1067 (4th Cir. 1997)

(internal quotation marks omitted).                   A jury’s verdict “must be

sustained if there is substantial evidence, taking the view most

                                          2
favorable to the Government, to support it.”                         Glasser v. United

States, 315 U.S. 60, 80 (1942); see United States v. Perkins,

470 F.3d 150, 160 (4th Cir. 2006).                        Substantial evidence is

“evidence       that    a    reasonable      finder     of    fact   could    accept    as

adequate and sufficient to support a conclusion of a defendant’s

guilt beyond a reasonable doubt.”                   United States v. Alerre, 430
F.3d 681,    693        (4th   Cir.     2005)      (internal      quotation      marks

omitted).        The court considers both circumstantial and direct

evidence, drawing all reasonable inferences from such evidence

in the Government’s favor.                  United States v. Harvey, 532 F.3d
326, 333 (4th Cir. 2008).                  In resolving issues of substantial

evidence, this court does not reweigh the evidence or reassess

the     factfinder’s         determination        of    witness      credibility,      see

United States v. Brooks, 524 F.3d 549, 563 (4th Cir. 2008), and

“can reverse a conviction on insufficiency grounds only when the

prosecution’s          failure      is    clear.”        United      States   v.     Moye,

454 F.3d 390, 394 (4th Cir. 2006) (en banc) (internal quotation

marks omitted).             We conclude there was sufficient evidence that

Love struck another person committing simple assault.                              Insofar

as Love claims the jury should have been instructed that it

could    find    he     acted      in    self-defense,       we   conclude    the    trial

evidence did not support such an instruction.                        See, e.g., United

States v. Span, 970 F.2d 573, 576 (9th Cir. 1992) (defining

self-defense).

                                              3
            We also conclude Love’s right to a speedy trial under

18 U.S.C. § 3161 (2006) or the Sixth Amendment was not violated.

This    court    reviews        de    novo        the     district        court’s     legal

interpretation       of   the    Speedy      Trial       Act    and    reviews      factual

findings for clear error.              See United States v. Bush, 404 F.3d
263, 272 (4th Cir. 2005).             Under 18 U.S.C. § 3161(c)(1) (2006),

a   trial   should    commence       seventy       days    from    the     filing    of    an

indictment or information or from the date the defendant first

appeared    before    the   court       in       which    the     trial    was     pending,

whichever is later.             “Any period of delay resulting from the

absence or unavailability of . . . an essential witness” is

excluded. 18 U.S.C. § 3161(h)(3)(A).                       Clearly, the delay not

attributable to Love’s requests for continuances was due to the

unavailability of essential witnesses.                      The district court did

not err in granting the Government’s motion for a continuance.

            We also conclude there was no error at sentencing and

no error with respect to the fine or any of the conditions of

probation.

            We   have     considered         Love’s      arguments        raised    in    his

informal brief and find no merit.                       Insofar as he claims trial

and    appellate     counsel         were     ineffective,         such      claims       are

generally not cognizable on direct appeal.                            United States v.

King, 119 F.3d 290, 295 (4th Cir. 1997).                        Rather, to allow for

adequate development of the record, a defendant must bring his

                                             4
ineffective assistance claim in a 28 U.S.C.A. § 2255 (West Supp.

2010) motion, id., unless the record conclusively establishes

ineffective assistance.        United States v. Baldovinos, 434 F.3d
233, 239 (4th Cir. 2006).       Because the record does not establish

counsel was ineffective, Love’s claims will not be reviewed at

this juncture.

           In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm Love’s conviction and sentence.                         We deny

without prejudice counsel’s motion to be relieved.                     This court

requires that counsel inform Love, in writing, of the right to

petition   the    Supreme   Court   of       the   United    States   for    further

review.    If Love requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel

may renew her motion to withdraw from representation.                   Counsel’s

motion must state that a copy thereof was served on Love.                         We

dispense   with     oral    argument      because      the    facts    and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                            AFFIRMED




                                         5